Case: 20-40715     Document: 00515788227         Page: 1     Date Filed: 03/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 19, 2021
                                  No. 20-40715
                                                                         Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Efren Eloy Lerma-Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:20-CR-649-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Efren Eloy
   Lerma-Martinez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Lerma-Martinez has filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40715      Document: 00515788227          Page: 2      Date Filed: 03/19/2021




                                    No. 20-40715


   The record is not sufficiently developed to allow us to make a fair evaluation
   of Lerma-Martinez’s claim of ineffective assistance of counsel; we therefore
   decline to consider the claim without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Lerma-Martinez’s response. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED.                   See 5th Cir. R. 42.2.        Lerma-
   Martinez’s motion for the appointment of substitute counsel is DENIED.
   See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                          2